Citation Nr: 1101228	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a head 
injury. 

5.  Entitlement to service connection for arterial venous 
malformation.  

6.  Entitlement to total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
July 1969 with Vietnam service from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Offices (RO) in Augusta, 
Maine, to which the claims file was temporarily brokered.  The 
denials were subsequently confirmed by the RO in Detroit, 
Michigan, which is VA's agency of original jurisdiction (AOJ).

In August 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO; a transcript of his 
testimony is of record.  During the hearing he Veteran submitted 
additional medical evidence along with a waiver of consideration 
by the AOJ, and the Board has accepted this evidence for 
inclusion in the record. See 38 C.F.R. § 20.800 (2010).
   
The issues of entitlement to service connection for facial 
pain and residuals of Agent Orange exposure, including 
breathing issues, bronchitis, pneumonia, urinary tract 
infection, have been raised by the record, but have not 
been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of 
head injury, service connection for arterial venous malformation 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has PTSD due to personal assault in service.

2.  The Veteran has bilateral hearing loss and tinnitus due to 
acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).

2.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 3.385 (2010).

3.  The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims for 
service connection for PTSD, bilateral hearing loss, and 
tinnitus.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. §  3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA. VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant. 3 8 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Effective 
on July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  38 C.F.R. § 3.304(f).  These 
amendments do not apply to PTSD claims based on personal assault.

Although the Veteran has alleged stressors related to combat and 
noncombat experiences, as the record shows that he developed PTSD 
as a result of a personal assault in Vietnam, the Board will only 
address this component of his claim.

VA has recognized that, in claims for service connection for PTSD 
based upon an in-service personal assault, Veterans face 
particular challenges because such incidents are often not 
officially documented.  Bradford v. Nicholson, 20 Vet.App. 200, 
206 (2006) (quoting 38 C.F.R. § 3.304(f)(4)); see also Patton v. 
West, 12 Vet.App. 272, 278-80 (1999) ("[i]n personal assault 
cases, the Secretary has undertaken a special obligation to 
assist a claimant ... in producing corroborating evidence of an 
in-service stressor, including interpretation of the Veteran's 
behavior changes by a clinician."); VA Manual M-21-1, pt. III, # 
5.14c(9).

Evidence from other sources may be used to corroborate the 
Veteran's account of the stressful incident.  38 C.F.R. § 
3.304(f).  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; ... and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; tests for sexually 
transmitted diseases; or unexplained economic or social behavior 
changes.  Id.

The evidence of record establishes that the Veteran has a current 
diagnosis of PTSD.  (See June 2009 VA Mental Health Consult from 
the Saginaw VA Medical Center (VAMC) and January 2010 evaluation 
and August 2010 addendum from Dr. E. M. T., a Licensed 
Psychologist).  This diagnosis is predicated on the Veteran's 
allegation of a personal assault that occurred in Vietnam.  Dr. 
E. M. T. also found that the Veteran outlined several stressors, 
which would rise to the level as required by her diagnosis.  

In an August 2010 addendum, Dr. E. M. T. confirmed the diagnosis 
of PTSD.  She stated that it was not necessary for the mental 
health professional to have witnessed the incident in order to 
indicate that it is a stressor; the incident could be verified 
through hospital records and/or his wife's and another soldier's 
statements.  

At issue is whether there is credible supporting evidence of an 
in-service stressor.  Here, the Veteran reported that in May 1969 
he was assaulted by "cowboys" while serving in Vietnam.  He was 
knocked unconscious, hospitalized for a weak, and received 
several stitches in his head.  

The Board notes that the Veteran is competent to observe that he 
experienced the aforementioned stressors during his service in 
Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. § 
3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

In further support of his claim, in several "buddy statements" 
C. R.C. stated he served with the Veteran in Vietnam.  One night 
they were temporarily separated from each other and C.R.C. later 
found the Veteran unconscious in an alley and bleeding from the 
eyes, nose, mouth, and head.  C.R.C. took the Veteran to a 
hospital in Saigon, either the 24th or the 93rd Evacuation 
Hospital, where the Veteran was hospitalized for a few days.  C. 
R. C. clarified that "cowboys" were young men who rode on 
mopeds and attacked soldiers.  

In several statements submitted by the Veteran's wife, she 
reported that she received a phone call from the Red Cross that 
notified her of her husband's hospitalization.  The Veteran wrote 
to her that he had been beaten up and received numerous stitches 
in his head.  

Also, on June 2009 VA Mental Health Consult from the Saginaw 
VAMC, the Veteran reported that he was assaulted in Vietnam by 
"cowboys", was knocked unconscious, and hospitalized.  

Furthermore, on January 2010 evaluation, Dr. E. M. T. examined 
the Veteran; reviewed the statement by C. R. C. and Saginaw VAMC 
treatment records; reported the history from the Veteran and his 
wife relating to his in-service attack; and also noted the 
presence of a facial scar as a result of his in-service beating.  

Overall, the Board finds that the Veteran's allegations are 
credible, based on the findings of his June 2009 VA Mental Health 
Consult from the Saginaw VAMC and Dr. E. M. T, his service 
personnel records that confirmed that he served in Vietnam from 
July 1968 to July 1969, several corroborating statements from his 
spouse and a fellow comrade, and the relative consistency of 
these statements.

The Board further finds that the occasional inconsistencies in 
the Veteran's, his wife's. and C. R. C.'s statements are more 
likely the result of a lapse of memory than of intentional 
fabrication.  Such inconsistencies were minor, such as reporting 
that the incident happened in Long Binh or in Saigon.  

In summary, the Veteran has presented evidence from Saginaw VAMC 
and Dr. E. M. T. that included a diagnosis of PTSD, and a nexus 
between his PTSD and his in-service stressor of a personal 
assault in Vietnam.  Moreover, the Board finds that the Veteran's 
lay statements regarding this stressor are both competent and 
credible.  Additionally, his personal assault stressor is 
corroborated by his spouse, C. R. C., his VA mental health 
treatment records, and Dr. E. M. T. 38 C.F.R. § 3.304(f)(5). 

Accordingly, service connection for PTSD is granted. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §  3.102.  Because the evidence is at least 
in equipoise the benefit-of-the-doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran's DD Form 214 and service personnel records show he 
served in Vietnam from July 1968 to July 1969 as a storage 
specialist.  

In a January 2009 statement, the Veteran reported an incident in 
which he was knocked off of a guard tower ladder in Vietnam by a 
mortar round in January or February 1969.  

During the August 2010 Travel Board hearing, the Veteran's spouse 
testified mostly on the Veteran's behalf as it was noted that he 
had difficulty speaking.  She stated that the Veteran had worked 
for GM prior to being drafted and when he came home and went to 
work for GM again, they would not hire him back because his bad 
hearing.  She also reported that the Veteran was stationed in 
Long Binh during the Tet offensive in December 1968.  Although he 
was in supply, they were all under attack.  When he was assigned 
to the lookout tower incoming rounds exploded close to him.  

In support of the Veteran's contentions in a June 2009 statement, 
a "buddy statement" from C. R. C. indicates he was stationed 
with the Veteran in Vietnam.  C.R.C. reported that during the Tet 
offensive the North Vietnamese crossed the perimeter and bombed 
the area; buildings were blown up, people were killed, and 
soldiers were thrown off of the lookout towers.  

As the Veteran submitted corroborating evidence of noise 
exposure, the Board finds the Veteran's statements of noise 
exposure credible and acoustic trauma is conceded.  

Furthermore, in March 2007 correspondence, D. L. W., a Doctor of 
Audiology, reported that she evaluated the Veteran's hearing and 
noted a history that indicated hearing loss for over 40 years.  
The Veteran reported that his hearing loss happened while serving 
in the military.  He reported that he was exposed to a great deal 
of military noise and also experienced a head trauma while in 
Vietnam.  He also had complaints of chronic bilateral tinnitus.  
Based on the Veteran's hearing evaluation and case history, D. L. 
W. opined that it was as likely as not that his hearing loss and 
tinnitus was due to trauma while serving in the military.  

Also, on June 2007 VA examination, contracted by Hoozer's Hearing 
Clinic, the Veteran reported a history of bilateral hearing loss 
and constant tinnitus initiated in the military and becoming 
progressively worse.  He reported no usage of hearing protection 
when exposed to occupational (machine shop) noise and denied 
recreational noise exposure.  He reported that while in the Army 
and serving in Vietnam, he did not use hearing protection when 
exposed to small arms fire, mortar rounds, grenades, and machine 
gun fire.  The audiological evaluation showed him to have 
bilateral hearing loss disability within the criteria of 38 
C.F.R. § 3.385.  Based on the results and the evidence of hearing 
loss and tinnitus noted in the claims file, the examiner opined 
that the Veteran's bilateral hearing loss and tinnitus had the 
same etiology and were at least as likely as not caused by or a 
result of noise exposure incurred during active duty and 
aggravated by occupational noise.  

The Board finds the Veteran's claimed hearing loss and tinnitus 
were incurred during active service.  

Although the Veteran did not report hearing loss during service 
or at the time of separation, audiological threshold testing was 
not performed after enlistment or during the Veteran's active 
service.  Accordingly, the Veteran's account of hearing loss and 
tinnitus beginning in service is not directly contradicted by the 
STRs or other contemporaneous evidence.

Service connection may be granted based on evidence showing a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 
(1993).  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson, 2 Vet. 
App. 16, 19.

In this case the Veteran is shown to have service-related 
acoustic trauma.  The Board has accepted the Veteran's 
contentions that his hearing loss and tinnitus began in the 
service and became progressively worse.  The Board acknowledges 
that there is no medical documentation of bilateral hearing loss 
until well after discharge from service, but also notes that 
there is no medical evidence disproving the onset of symptoms in 
service and a continuity of symptoms thereafter as competently 
and credibly reported by the Veteran.  Furthermore, the medical 
evidence of record, by two separate audiologists, indicates that 
the Veteran's current bilateral hearing loss and tinnitus are 
related to service.  

Based on the medical and lay evidence above, the Board finds it 
is at least as likely as not the Veteran's bilateral hearing loss 
disability and tinnitus were incurred during active service.  
Accordingly, the criteria for service connection are met.


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

The Veteran contends he has current residuals of his in-service 
head injury.  He also contends that his arterial venous 
malformation on the stem of his brain is related to service, 
including Agent Orange exposure; in the alternative, he alleges 
that is secondary to a head injury in Vietnam.  

The Board notes that VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In December 2008 correspondence, Dr. K. M. indicated that the 
Veteran's head injuries in active service while in Vietnam is as 
likely as not the incident that has caused the Veteran's slow but 
debilitating medical problems.  In light of the above evidence 
that the Veteran may have a current residuals of an in-service 
head injury and that his arterial venous malformation may be 
related to that injury, VA should arrange for him to undergo a VA 
examination at an appropriate VA medical facility.

The Veteran is hereby advised that failure to report to any 
scheduled examination without good cause may well result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2010).

It appears that pertinent medical records remain outstanding.  In 
several "buddy statements" C. R. C. indicated that he found the 
Veteran unconscious in an alley and bleeding from the eyes, nose, 
mouth, and head; C. R. C. thereupon took the Veteran to a 
hospital in Vietnam, either the 24th or the 93rd Evacuation 
Hospital, where the Veteran was hospitalized for a few days.  As 
such hospital records have not been associated with the record 
and may have some bearing on the Veteran's claim, they must be 
obtained, if available.  Also, in December 2008 correspondence, 
Dr. K.M. indicated that she had treated the Veteran for several 
years, but her treatment records have not been associated with 
the claims file.  

The issue of entitlement to a TDIU is deferred pending resolution 
of the claims remanded above.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to 
provide dates of treatment at the 24th or 
93rd Evacuation Hospital in Vietnam, and 
should thereafter request such records from 
the appropriate records depository.  Any 
negative search results must be noted in the 
record and communicated to the Veteran.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his arterial 
venous malformation and residuals of a head 
injury, and to provide authorization for the 
RO to procure such records from non-VA 
providers.  If any records sought are 
unavailable, the Veteran and his 
representative should be so notified. 

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination(s) to determine the etiology of 
any current arterial venous malformation and 
residuals of head injury.

The claims folder should be provided to the 
examiner(s) for review prior to the 
examination(s), and the examiner(s) should 
indicate in the examination(s) report that 
the claims folder was reviewed.  Following 
thorough examination(s), the examiner(s) 
should provide an opinion(s) regarding:

a)  Whether it is at least as likely as not 
(50 percent or greater likelihood) that the 
Veteran has any current residuals from an in-
service head injury (the examiner should 
presume the Veteran was struck on the head 
during a personal assault during service).  

b)  Whether it is at least as likely as not 
(50 percent or greater likelihood) that the 
Veteran has arterial venous malformation that 
is due to or the result of head trauma in 
service or other incident of service.

The examiner(s) should provide a detailed 
rationale for the opinion(s) expressed.

4.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above, the RO/AMC 
should readjudicate the claims remanded.  If 
the benefits sought on appeal remain denied, 
the RO/AMC must furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate time 
period to respond before the claims file is 
returned to the Board for further appellate 
consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


